DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Specie VII, Fig. 19A, claims 19-36 in the reply filed on 6/01/2021 is acknowledged. Accordingly, the non-elected claims 1-18 have been withdrawn from further consideration on the merits. The Office action on the elected claims 19-36 follows.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the NPL publication: “PowerFLEXTM 20 Amp 3Phase 3FerTM 120/208 VAC” (Lex Products Corporation, 2010, hereafter “Lex”, reference of record, cited in parent application No. 15/861, 563).
	Regarding claim 19, Lex discloses (see annotated Figure below): an AC power adapter comprising: an input connector receiving a three-phase AC power; a first power conveying wire coupled to the connector and comprising an input neutral wire (inherently present)1, plural input live wires (inherently present)1 and an input ground wire (inherently present)1 insulated from each other (inherently, to avoid short circuit); a power conveying wire assembly electrically connected to the first power convening wire through a junction box (see annotated figure below) and comprising plural output neutral wires (inherently present)2, plural output live wires (inherently present)2 and an output ground wire (inherently present)2 insulated from each other (inherently, to avoid short circuit), wherein a first accommodation space of the junction box 
(inherently, in order to convey live (hot) potential from the connector to the plugs), and the output ground wire is coupled to the input ground wire (inherently, in order to convey ground potential from the connector to the plugs); and a plug comprising a housing and an electrical connector (see annotated figure below), wherein the electrical connector is engaged or embedded in the housing (see annotated figure below), and the power conveying wire assembly is at least partially inserted into the housing and is electrically connected with the electrical connector (see annotated figures below).
                                                                                                                             
    PNG
    media_image1.png
    577
    1089
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    494
    1083
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    819
    1416
    media_image3.png
    Greyscale

Alternatively, regarding claim 19, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have interconnected the input and output wires of Lex in any suitable way, in order to accommodate the AC power adapter for a particular application, since interconnection of the electrical wires in See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007). Also, changing the female contacts of the plugs to the male contacts in Lex would have been also an obvious thing to do for a person of the ordinary skill, in order to accommodate the AC power adapter for a particular application, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See In re Einstein, 8 USPQ 167.

Allowable Subject Matter

Claims 20-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 20-33, the limitations of claim 20 (“wherein the junction box comprises a first box component and a second box component detachably assembled to each other, the first box component has a first accommodation chamber, a first bus connector is disposed in the first accommodation chamber, the first power conveying wire is at least partially inserted into the first accommodation chamber and connected to the first bus connector, the second box component in combination with all of the limitations of claim 19, are believed to render the combined subject matter and the subject matter of claims 20-33 depending therefrom allowable over the prior art of record, taken alone or in combination.
Regarding claims 34-36, the limitations of claim 34 (“The AC power adapter…being electrically connected with a multiple input power distribution shelf, wherein the multiple input power distribution shelf is mounted on a server rack and comprises plural AC input power connectors, and the plural AC input power connectors electrically connect with the plug of the AC power adapter and receive an AC input power”) in combination with all of the limitations of claim 19, are believed to render the combined subject matter and the subject matter of claims 35 and 36 depending therefrom allowable over the prior art of record, taken alone or in combination.

Conclusion

The remaining documents made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various power adapters and power distribution systems employing them.
Furthermore, the Office directs the Applicant’s attention to the fact that the reference of record US 2011/0136353 could have been also used for statutory rejection of the at least independent claim 19 (e.g., see Fig. 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: 3 live wires, ground wire and neutral wire are inherently present, since the male 3    
          phase connector is a 4 pole, 5 wire connector and the input cable is a 5 wire cable (see table).
        
        2 Examiner’s Note: plural output neutral wires, plural output live wires, and output ground wire(s) are inherently present, since each female connector is a 3 pole, 3 wire connector and the output cable(s) are 3 wire cable(s) (see table).